—Appeal from an order of Supreme Court, Erie County (Notaro, J.), entered May 31, 2001, which granted the motion of defendant Sophie Swierszcz for summary judgment dismissing the complaint against her.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously modified on the law by denying in part the motion of defendant Sophie Swierszcz and reinstating the claim that she was negligent in failing to provide adequate lighting for the front porch steps of the two-family dwelling owned by her and as modified the order is affirmed without costs.
Memorandum: Supreme Court erred in granting that part of the motion of Sophie Swierszcz (defendant) seeking summary judgment dismissing the claim that she was negligent in failing to provide adequate lighting for the front porch steps of the two-family dwelling owned by her, and thus we modify the order accordingly. Plaintiff commenced this action to recover damages for injuries that she sustained when she allegedly tripped in the dark over a coffee can on the steps. In her bill of particulars, plaintiff alleged, in relevant part, that defendant was negligent in failing, inter alia, to provide adequate lighting in violation of section 713.1 (h) of the State Uniform Fire Prevention and Building Code (9 NYCRR 713.1 [h]) (Building Code). In seeking summary judgment dismissing that claim, defendant’s sole contention was that the Building Code does not apply herein because the steps were constructed approximately nine years before the effective date of the Building Code. As plaintiff correctly notes, however, section 614.8 of the former State Building Construction Code in effect when the steps were constructed contained an identical provision requiring adequate lighting (see generally Major v Waverly & Ogden, 8 AD2d 380, 382, affd 7 NY2d 332). We have examined plaintiff’s remaining contentions and conclude that they are without merit. Present — Wisner, J.P., Hurlbutt, Scudder and Kehoe, JJ.